NO.
12-07-00375-CR
NO. 12-07-00376-CR
NO. 12-07-00377-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
JAMES EDDIE PORCH,     §          APPEAL
FROM THE 159TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          ANGELINA
COUNTY, TEXAS
 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to three counts of possession of a controlled substance (trial
court cause numbers CR-26124 and CR-27297) and two counts of possession of a controlled
substance with intent to deliver (trial court cause number CR-27,085).  The trial court assessed punishment at
confinement for one year on one count of possession of a controlled substance
and imprisonment for fifteen years on each of the other four counts, with the
sentences running concurrently.  The
clerk’s record in each cause includes a waiver of appeal signed by
Appellant.  The record also includes the
trial court’s certification showing that these are plea bargain cases and
Appellant has waived his right to appeal in each.  See Tex.
R. App. P. 25.2 (d).1 
Accordingly, the appeals are dismissed for want of jurisdiction.
Opinion delivered November
30, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
(DO NOT PUBLISH)




1 We
have received a reporter’s record from a hearing held by the trial court in an
attempt to comply with the requirement that the trial court’s certification
must be signed by the defendant, with a copy given to him.  See Tex.
R. App. P. 25.2(d).  The record
reflects that Appellant refused to sign the certification and refused to accept
a copy of the unsigned certification.